Name: 94/202/EC: Commission Decision of 9 March 1994 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of silicon carbide originating in the People's Republic of China, Norway, Poland and the former USSR and terminating the proceeding against imports originating in Norway and several republics previously part of the former USSR
 Type: Decision
 Subject Matter: political framework;  iron, steel and other metal industries;  trade;  cooperation policy;  political geography;  competition
 Date Published: 1994-04-13

 Avis juridique important|31994D020294/202/EC: Commission Decision of 9 March 1994 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of silicon carbide originating in the People's Republic of China, Norway, Poland and the former USSR and terminating the proceeding against imports originating in Norway and several republics previously part of the former USSR Official Journal L 094 , 13/04/1994 P. 0032 - 0033 Finnish special edition: Chapter 11 Volume 29 P. 0307 Swedish special edition: Chapter 11 Volume 29 P. 0307 COMMISSION DECISION of 9 March 1994 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of silicon carbide originating in the People's Republic of China, Norway, Poland and the former USSR and terminating the proceeding against imports originating in Norway and several republics previously part of the former USSR (94/202/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 9 and 10 thereof, After consultations within the Advisory Committee, Whereas: (1) The Commission announced by a notice in the Official Journal of the European Communities (2) the initiation of a review of measures in force in respect of imports into the Community of silicon carbide originating in the People's Republic of China, Norway, Poland and the former USSR. For the findings of this review investigation, the Commission refers to Council Regulation (EC) No 821/94 (3). (2) After all exporters concerned were notified of the results of the investigation, the Russian Government, in conjunction with the State-trading organization, V/O Stankoimport, offered undertakings in aacordance with Article 10 of Regulation (EEC) No 2423/88 (hereinafter referred to as 'the basic Regulation'). (3) The effect of these undertakings would be to reduce the volume of Russian silicon carbide exported to the Community, to a non-injurious level. Furthermore, the Commission is of the opinion that sufficient guarantees have been given that the Russian Government, in conjunction with V/O Stankoimport, would be able to monitor exports of Russian silicon carbide to the Community. In view of this, the Commission considers that the undertakings offered are acceptable and that the investigation concerning V/O Stankoimport may be terminated without the imposition of an anti-dumping duty. (4) The investigation concerning imports of silicon carbide originating in Norway has revealed that the expiry of the measures in place against Norwegian producers would not lead to injury or threat of injury and that, in addition, Norwegian producers have not been found selling this product at dumped prices on the Community market. In these circumstances, it is considered that protective measures against imports of silicon carbide originating in Norway are unnecessary and that the proceeding against imports from Norway should therefore be terminated in accordance with Article 9 (1) of the basic Regulation. (5) The investigation has further revealed that, with the exception of the Russian Federation and Ukraine, silicon carbide is not produced in and exported from the other Republics previously part of the former USSR. The proceeding against these Republics should therefore also be terminated in accordance with Article 9 (1) of the basic Regulation. (6) When the Advisory Committee was consulted on the acceptance of the undertakings offered, some objections were raised. Therefore, in accordance with Article 9 (1) and 10 (1) of the basic Regulation, the Commission sent a report to the Council on the result of the consultations and a proposal for the acceptance of the undertakings. As the Council has not decided otherwise within one month, the present Decision should stand adopted, HAS DECIDED AS FOLLOWS: Article 1 The undertaking offered by the government of the Russian Federation, in conjunction with V/O Stankoimport, Moscow, Russia, in relation to the review of anti-dumping measures on imports of silicon carbide originating in the People's Republic of China, Norway, Poland and the former USSR are hereby accepted. Article 2 The proceeding concerning imports of silicon carbide originating in Norway, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Taijikistan, Turkmenistan and Uzbekistan, is hereby terminated. Done at Brussels, 9 March 1994. For the Commission Leon BRITTAN Member of the Commission (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No C 279, 26. 10. 1991, p. 11. (3) See page 21 of this Official Journal.